DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 6-8, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee’163).
Regarding claim 1, Lee'163 discloses a magnetic disk of a data storage device (Fig 1 A, IB, col 2, In 52-col 3, In 3), the magnetic disk comprising: a template layer (120) with a patterned array of protruding features (120a) (Fig 1A, col 3, In 14-27); an underlayer (140) formed on the patterned array of protruding features (120a) of the template layer (120), the underlayer (140) having an array pattern
of protruding features that aligns with the patterned array of protruding features of the template layer (120) (Fig 1A, col 3, In 28-33); and a magnetic recording layer (160) formed on the underlayer (140), the magnetic recording layer (160) comprising columnar grains of magnetic material (161) separated by grain boundaries of non-magnetic material (162), with each columnar grain (161) being on a protruding feature of the array pattern of the under layer (140), and the grain boundaries (162) being in trenches between the protruding features of the array pattern of the under layer (140) (Fig 1A, IB, col 3, Iines 51-56).  

	Thus, grain pitch is a result effective variable that affects recording density.  Determining an optimal grain pitch would have been obvious in view of the teaching that reducing grain pitch yields increased recording density. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, choice of any pitch within the disclosed range of “several nanometers” to “several tens of nanometers” (including 15nm as claimed) would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.  
Claim 1 is directed to a “magnetic disk of a data storage device” that is formed via a process of depositing a template layer with a mask and block copolymer layer thereon.  The “magnetic disk” recited in the preamble of claim 1 indicates that the claimed product is necessarily magnetic.  The body of the claim references a “magnetic recording layer formed on the underlayer” (claim 1, lines 18-19) that can only be deposited after the mask and block copolymers layers are removed by etching.  Thus, the Examiner maintains that in order to be a “magnetic disk” as set forth in the preamble of claim 1, the magnetic recording layer is necessarily present and the mask and block copolymer layers are necessarily absent from the final product. 
Thus, the limitations directed to the specific nature of the mask and block copolymer, including the newly added limitations requiring that the mask layer comprises amorphous carbon and has a lower 
It has been held that “even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.“ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 6, Lee'163 discloses the subject matter of claim 1, wherein the patterned array (120a) is fabricated using self-assembled nanoparticles or nanoimprint lithography (nanoimprint lithography, col 3, In 17-19).
Regarding claim 7, Lee'163 discloses the subject matter of claim 1, wherein the underlayer (140) comprises one or more of ruthenium, magnesium oxide, aluminum, titanium carbide, tungsten, titanium nitride, or molybdenum (col 3, In 39-41).
Regarding claim 8, Lee'163 discloses the subject matter of claim 1, wherein the magnetic material (161) comprises one or more of cobalt, chromium, platinum, iron, palladium, manganese, aluminum, or nickel (col 3, In 61-62, cobalt or iron is taught for the magnetic material 161), and the non-magnetic material (162) comprises silicon oxide, tantalum oxide, titanium oxide, yttrium oxide, carbon, or boron (col 3, In 67-col 4, In 3, silicon oxide or titanium oxide is taught for non-magnetic material 162).

With regard to claim 22, the limitations directed to the mask layer are essentially process limitations in an article claim because the mask layer is removed by etching and is not required to be present in the final product as claimed.  The limitations directed to the mask material, thickness and manner of deposition do not impart any additional structural, functional or compositional features of the claimed magnetic recording medium final product.  Thus, the claim is not patentably distinguished from Lee et al.  It has been held that when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter
Lee’163) in view of Hellwig et al. (US 2012/0092790 - hereinafter 'Hellwig').
Regarding claim 2, Lee'163 disclose the subject matter of claim 1. Lee'163 further discloses a substrate (100) comprising a single crystal silicon wafer, a wafer with one or more oxide layers, an aluminum substrate, or a glass substrate (Fig 1A, col 3, In 1-3). Lee'163 fails to disclose an adhesion layer deposited on the substrate; wherein the template layer is formed on the adhesion layer.
However, Hellwig, also related to magnetic disk storage (para [0002]), discloses an adhesion
layer deposited between a substrate (202) and an underlayer (SUL) of a magnetic disk (Fig 3, para
[0028], last sentence). It would have obvious to a person of ordinary skill in the art at the time of the
invention to include an adhesion layer deposited on the substrate of Lee'163; wherein the template
layer is formed on the adhesion layer in order to aid in adhesion of subsequent layers as suggested by
the last sentence of paragraph [0028] of Hellwig.

However, Hellwig, discloses a non-magnetic exchange break layer (EBL) formed on an underlayer (SUL) (Fig 3, para [0028]-[0029]); and one or more intermediate layers (350) formed on the non-magnetic exchange break layer, the one or more intermediate layers configured to manage heat flow through the magnetic storage device (Fig 3, para [0030]-[0032], heat sink layer). 
It would have been obvious for a person of ordinary skill in the art to include a non-magnetic exchange break layer, as taught by Hellwig, formed on the second underlayer of Lee'163; and one or more intermediate layers formed on the non-magnetic exchange break layer, the one or more intermediate layers configured to manage heat flow through the magnetic storage device, as taught by Hellwig, wherein the template layer of Lee'163 is formed on the one or more intermediate layers in order to avoid the adverse effects of magnetostatic coupling and fringing fields (para [0008] of Hellwig) and to facilitate thermally assisted recording (see Hellwig, abstract).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter
Lee’163) in view of Nakamura et al. (US 7,183,011 B2 - hereinafter 'Nakamura').
Regarding claim 4, Lee'163 discloses the subject matter of claim 1, in which the template layer
(120) is taught to be a non-magnetic metal (Fig 1A, col 3, In 12-13) and the underlayer (140) is formed of Ru, MgO, or Pt (Fig 1A, col 3, In 39-41) but fails to disclose the template layer has a crystalline

or more of platinum, nickel, tungsten, magnesium, oxygen, ruthenium, aluminum, titanium, or molybdenum.
However, Nakamura, also related to magnetic storage (abstract), discloses ruthenium (Ru) as a layer material to provide lattice matching between layers (col 5, In 24-36, Ru is one of the materials
listed for the non-magnetic underlayer lattice matched to a seed layer taught to include Pt). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the template layer of Lee'163 to have a crystalline orientation that matches a lattice orientation of the underlayer, and the template layer comprising ruthenium since Nakamura suggests in col 5, In 24-36
lattice matching as preferable for underlayers of magnetic memory and ruthenium is suggested as
a preferred material to provide the lattice matching.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.
(hereinafter Lee’163) in view of Xiao et al. (US 2012/0107583 -hereinafter 'Xiao').
Regarding claim 5, Lee'163 discloses the subject matter of claim 1, but fails to disclose that the
patterned array is fabricated using self-assembled nanostructures to define positions of dome-shaped
features, and wherein the self-assembled nanostructures comprise a copolymer of a block copolymer,
the block copolymer comprising poly(styrene-block-dimethyl siloxane), poly(styrene-block-
methyl methacrylate), poly(styrene-block-isoprene), poly(styrene-block-vinyl pyridine), poly(styrene-
block-ferrocenyl dimethylsilane), poly(ethylene oxide-block-isoprene), poly(ethylene oxide-block-
butadiene), or poly(ethylene oxide-block-styrene).
However, Xiao, related to fabricating magnetic disk data storage devices (para [0002]), discloses a patterned array is fabricated using self-assembled nanostructures (i.e., block copolymers) to define positions of dome-shaped features (Fig 7a, 7b, para [0011]), wherein the self-assembled nanostructures comprise polystyrene-block-dimethylsiloxane (para [0020], para [0044]). It would have been obvious to 
Regarding claim 9, Lee'163 fails to disclose the patterned array of protruding features comprises a patterned array of dome-shaped features, cone-shaped features, or a combination of dome-shape features and cone-shaped features. Xiao, related to fabricating magnetic disk data storage devices (para [0002]), discloses a patterned array is fabricated using self-assembled nanostructures (i.e., block copolymers) to define positions of dome-shaped features (Fig 7a, 7b, para [0011]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the patterned array of protruding features of Lee'163 to comprise a patterned array of dome-
shaped features formed by block copolymers as disclosed by Xiao in order to provide high resolution at
acceptable throughput (para [0027] of Xiao) and spherical block copolymers are suggested to provide
denser patterns (para [0044] of Xiao).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafterLee’163) in view of Xiao (US 2012/0107583) and further in view of Lee et al. (US 2008/0050616 A1 to Lee et al. -hereinafter 'Lee'616 ').
Lee'163 discloses a magnetic disk of a data storage device (Fig 1 A, IB, col 2, Iine 52-col 3, Iine 3), the magnetic disk comprising: a substrate (100/110) (Fig 1A); a template layer (120) attached to the
substrate layer (100/110), with the template layer retaining a patterned array of protruding features
(120a) in the template layer (120) during fabrication of other layers of the magnetic disk (Fig 1A, col 3, In 14-27); an underlayer (140) grown on the patterned array of protruding features (120a) of the template with each columnar grain (161) being on a protruding feature of the array pattern of the under layer (140), and the grain boundaries (162) being in trenches between the protruding features of the array pattern of the under layer (140) (Fig 1A, IB, col 3, Iines 51-56).  
Lee ‘163 fails to disclose a grain pitch of “approximately 15 nanometers or less” as claimed.  However, the reference does disclose columnar magnetic grains (161) having a pitch of 25 nanometers in one example (see col 4, Iines 44-47) and teaches that the pattern formed on the template layer taught therein (Lee refers to this layer as the “interlayer” 320) can have a pitch in the range of several nanometers to several tens of nanometers (see col. 5, lines 36-60). Lee’163 also suggests that reducing grain pitch increases recording density (reduction of pitch from 37 nm to 35 nm in the examples shown in Table 1 increases recording density from 500Gb/sq in to 1Tb/sq in).
	Thus, grain pitch is a result effective variable that affects recording density.  Determining an optimal grain pitch would have been obvious in view of the teaching that reducing grain pitch yields increased recording density. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, choice of any pitch within the disclosed range of “several nanometers” to “several tens of 
Claim 20 is directed to a “magnetic disk” that is formed via a process of depositing a template layer with a mask and block copolymer layer thereon.  The “magnetic disk” recited in the preamble of claim 20 indicates that the claimed product is necessarily magnetic.  The body of the claim references a “magnetic recording layer grown on the underlayer” (claim 20, line 25) that can only be deposited after the mask and block copolymers layers are removed by etching.  Thus, the Examiner maintains that in order to be a “magnetic disk” as set forth in the preamble of claim 1, the magnetic recording layer is necessarily present and the mask and block copolymer layers are necessarily absent from the final product. 
The limitations directed to the specific nature of the mask and block copolymer, including the newly added limitations requiring that the mask layer comprises amorphous carbon and has a lower ion milling rate than that of the template layer, are directed to the manner of making the claimed magnetic disk and not the final product itself.  The limitations directed to the mask and block copolymer are only germane to the claimed magnetic disk in so far as they materially affect the structure.  The structural features that appear to be conferred by the mask and annealed block-copolymer are limited to the formation of an array pattern of nanostructures having a pitch of approximately 15 nm that are “approximately regular” that are formed in the template layer following etching of the block copolymer and mask layers.  These features are met by the prior art to Lee ‘163 for the above noted reasons.  
It has been held that “even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Lee'163 also fails to disclose the template layer comprising a platinum film with face-centered cubic structure and (111) crystallographic texture, the patterned array fabricated using self-assembled nanostructures to define positions of the protruding features, wherein the self-assembled nanostructures comprise a copolymer of a poly( styrene-block-dimethyl siloxane) block copolymer, and the underlayer comprising the ruthenium film having a hexagonal close packed structure and (002) crystallographic texture and a thickness of 10 nanometers or less.
However, Xiao, related to fabricating magnetic disk data storage devices (para [0002]), discloses
a patterned array fabricated using self-assembled nanostructures (i.e., block copolymers), wherein the
self-assembled nanostructures comprise polystyrene-block-dimethyl siloxane (para [0020], para [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to
form the patterned array of Lee'163 using self-assembled nanostructures to define positions of the
protruding features, wherein the self-assembled nanostructures comprise a copolymer of a
poly(styrene-block-dimethyl siloxane) block copolymer as taught by Xiao since block copolymer self-
assembly is disclosed by Xiao to provide high resolution at acceptable throughput (para [0027] of Xiao).
Further, Lee '616, related to magnetic storage (para [0003]), discloses platinum (Pt) and ruthenium (Ru) as materials for interlayer structures (para [0036]), with a face-centered cubic structure and (111) crystallographic texture (para [0039]) or a hexagonal close packed structure and (002) crystallographic texture (para [0038]) and a thickness of 10 nanometers or less (para [0070] specifies "a thickness of several to tens nanometers"). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the template layer of Lee'163 as a platinum film with face-centered cubic structure and (111) crystallographic texture and the underlayer comprising the ruthenium film to have a hexagonal close 
With regard to claim 21, the limitations are directed to the method of making the claimed magnetic disk.  They do not impart any additional structural or compositional features to the claimed article and thus, do not distinguish the claimed invention from the applied prior art.   
 It has been held that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Response to Arguments
Applicant’s arguments with respect to the 103 rejections of the claims have been considered but are not persuasive.
Applicant argues that the prior art to Lee’163 and Lee’163 in view of Xiao fails to teach or suggest the combination of features set forth in the claims.  Specifically, Applicant notes that the prior art does not disclose the annealed block copolymer layer and mask layer or the features of the mask layer as now claimed (mask layer comprising amorphous carbon and having a lower ion milling rate than that of the template layer).
However, the claims are directed to “a magnetic disk of a data storage device” and the mask and block copolymer layers are part of an intermediate product formed in the process of making the claimed final product of the magnetic disk.  The mask and block copolymers are configured to be removed by after an etching step removes the block copolymer and mask structure.  As such, the mask and block copolymer layers have been interpreted to be associated with the process of making the claimed recording disk.  The only structure imparted to the final “magnetic disk” product by the mask and block copolymer are the patterning of the template layer and pitch of this patterning.  
As noted above, “even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. “ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
It is noted that the patterned template layer in Lee ‘163 (referred to therein as the “interlayer”) is formed via a nanoimprint lithography process wherein a mask layer (“imprint resin” 330) is formed on a template layer (interlayer 320) and subsequently etched to form a patterned interlayer.  The difference between this process and that set forth in the claims is that Lee’163 does not disclose the use of an annealed block copolymer layer as claimed on their mask layer.  However, there is no evidence of record to establish that use of an annealed block-copolymer as claimed results in a magnetic disk that is materially different from that shown by Lee’163.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon-Tues, Thurs-Fri, 9-2 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 







/Holly Rickman/Primary Examiner, Art Unit 1785